          Case 1:16-cr-00482-VEC Document 106 Filed 12/01/20USDC SDNY
                                                              Page 1 of 3
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 12/1/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   16-CR-482 (VEC)
                                                                       :
MATTHEW WRIGHT,                                                        :       ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

Valerie Caproni, United States District Judge:

        WHEREAS on December 1, 2020, the parties appeared for the resentencing of Mr.

Wright;

        WHEREAS Mr. White waived his physical appearance and agreed to appear via video

conference;

        WHEREAS Mr. White authorized Defense counsel to sign a written waiver of physical

appearance on his behalf;

        WHEREAS the Court found that due to the rising number of COVID-19 cases in New

York City, the interests of justice compelled proceeding via video conference instead of in open

court; and

        WHEREAS the Court reminded the Government of its obligations, pursuant to Federal

Rule of Criminal Procedure 5(f);

        IT IS HEREBY ORDERED that Defense counsel must file a signed waiver of physical

appearance by no later than Thursday, December 3, 2020.

        IT IS FURTHER ORDERED that this Order is entered, pursuant to Federal Rule of

Criminal Procedure 5(f), to confirm the Government’s disclosure obligations under Brady v.
         Case 1:16-cr-00482-VEC Document 106 Filed 12/01/20 Page 2 of 3




Maryland, 373 U.S. 83 (1963), and its progeny, and to summarize the possible consequences of

violating those obligations.

        The Government must disclose to the defense all information “favorable to an accused”

that is “material either to guilt or to punishment” and that is known to the Government. Id. at 87.

This obligation applies regardless of whether the information would itself constitute admissible

evidence. The Government shall disclose such information to the defense promptly after its

existence becomes known to the Government so that the defense may make effective use of the

information in the preparation of its case.

        As part of these obligations, the Government must disclose any information that can be

used to impeach the trial testimony of a Government witness within the meaning of Giglio v.

United States, 405 U.S. 150 (1972), and its progeny. Such information must be disclosed

sufficiently in advance of trial in order for the defendant to make effective use of it at trial or at

such other time as the Court may order.

        The foregoing obligations are continuing ones and apply to materials that become known

to the Government in the future. Additionally, if information is otherwise subject to disclosure,

it must be disclosed regardless of whether the Government credits it.

        In the event the Government believes that a disclosure under this Order would

compromise witness safety, victim rights, national security, a sensitive law-enforcement

technique, or any other substantial government interest, it may apply to the Court for a

modification of its obligations, which may include in camera review or withholding or subjecting

to a protective order all or part of the information otherwise subject to disclosure.

        For purposes of this Order, the Government includes all current or former federal, state,

and local prosecutors, law-enforcement officers, and other officers who have participated in the

prosecution, or investigation that led to the prosecution, of the offense or offenses with which the
                                                   2
         Case 1:16-cr-00482-VEC Document 106 Filed 12/01/20 Page 3 of 3




defendant is charged. The Government has an affirmative obligation to seek from such sources

all information subject to disclosure under this Order.

       If the Government fails to comply with this Order, the Court, in addition to ordering

production of the information, may:

   (1) specify the terms and conditions of such production;

   (2) grant a continuance;

   (3) impose evidentiary sanctions;

   (4) impose sanctions on any responsible lawyer for the Government;

   (5) dismiss charges before trial or vacate a conviction after trial or a guilty plea; or

   (6) enter any other order that is just under the circumstances.


       SO ORDERED.

Dated: December 1, 2020                               __________________________________
       New York, New York                                         Valerie Caproni
                                                             United States District Judge




                                                  3
